14-2637-cv
Owens v. Textron Fin. Corp.

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 14th
day of January, two thousand fifteen.

PRESENT:           JOSÉ A. CABRANES,
                   CHESTER J. STRAUB,
                                 Circuit Judges,
                   LORNA G. SCHOFIELD,*
                                 District Judge.


FRANK OWENS,

                   Plaintiff-Appellant,

                              v.                                                  No. 14-2637-cv

TEXTRON FINANCIAL CORPORATION,

                   Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                        MORTON I. BAUM, Monticello, NY.

FOR DEFENDANT-APPELLEE:                                         MITCHELL A. KARLAN (Gabriel Gillett, on the
                                                                brief), Gibson, Dunn & Crutcher LLP, New
                                                                York, NY.



          * The Honorable Lorna G. Schofield, of the United States District Court for the Southern District of New

York, sitting by designation.
       Appeal from a judgment of the United States District Court for Southern District of New
York (Vincent L. Briccetti, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Plaintiff Frank Owens appeals from the District Court’s July 15, 2014 judgment dismissing
his amended complaint concerning the loss of his investment in Gaffken & Barriger Fund, LLC, a
real-estate investment fund. We assume the parties’ familiarity with the underlying facts, the
procedural history of the case, and the issues on appeal.

         We review de novo a grant of a motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6). Carpenters Pension Trust Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232 (2d Cir. 2014). “A
pleading that states a claim for relief must contain . . . a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)).

        Upon de novo review of the record and relevant law, we conclude that the District Court
properly dismissed plaintiff’s amended complaint, substantially for the reasons stated in its thorough
and well-reasoned July 14, 2014 decision—namely, plaintiff has failed to explicitly identify any legal
claims aside from a vague reference to “New York public policy.” To the extent plaintiff’s claim is
premised on fraud, plaintiff has failed to plead such a claim with particularity. See Fed. R. Civ. P.
9(b).

       We have considered all of the arguments raised by plaintiff on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s July 15, 2014
judgment.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk




                                                    2